EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1 – 23 directed to inventions non-elected without traverse.  Accordingly, claims 1 – 23 have been cancelled.
Drawings
The drawings were received on 04/05/21. These drawings are accepted.
Specification
The changes to the specification were received on 04/05/21. These changes are accepted.
Allowable Subject Matter
Claims 24 – 39 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 24 and 36, the combination as claimed including an actuator that is coupled to the toilet lid, the actuator configured to rotatably move the toilet lid only a portion of the rotary path of the toilet lid, and a continuous damper having a body that is fixedly coupled to the actuator and moveable therewith, a damper shaft component having an outer cylindrical body which defines an exterior periphery and arranged coaxially with the actuator, and an output shaft extending outwardly from the damper shaft component and arranged coaxially with the damper shaft .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754